 



Exhibit 10.13
STOCK OPTION AGREEMENT
(FORMULA OPTION)
TO:

         
OPTION DATE:
                 
 
       
EXPIRATION DATE:
                 

     In order to provide additional incentive through stock ownership for the
members of the Board of Directors of General Binding Corporation (“GBC” or the
“Company”) you are hereby granted an Option by GBC, effective as of the Option
Date, to purchase 3,000 shares of GBC Common Stock at a price per share of $
___which is one hundred percent (100%) of the Fair Market Value of GBC Common
Stock on the Option Date, subject to the terms and conditions set forth in the
“General Binding Corporation Non-Employee Directors 2001 Stock Option Plan”
(“Plan”).
     Except as hereinafter provided, with respect to the Option granted
hereunder, such option shall vest and become exercisable on the first
anniversary of the Option Date described above provided you remain on the Board
of Directors of GBC.
     The Option is exercisable at any time after one (1) year following the
Option Date, in whole or in part, but only if all of the following conditions
are met at the time of exercise:

  (i)   the Option, or part thereof, is vested as described above;
    (ii)   the date of exercise is on or before the Expiration Date set forth
above; and     (iii)   you are a member of the Board of Directors of GBC, or if
you are no longer a Director, the date of exercise is in accordance with the
Plan.

     In the event of a Change in Control of GBC as defined in the Plan, all
Options subject to this Agreement shall vest 100%, whereupon all Options shall
become exercisable in full from the effective date of the Change in Control.

 



--------------------------------------------------------------------------------



 



     The manner in which you may exercise this Option is by giving written
notice to the Vice President, Secretary and General Counsel of GBC accompanied
by either 1.) a check in payment of the option price ($       per share) for the
number of shares of the Option being exercised as provided in the Plan, or 2.)
tendering a sufficient number of previously-acquired shares of GBC Common Stock
with a fair market value equal (subject to adjustment for fractional shares) to
the cost of the Option being exercised, or any combination of the foregoing. For
purposes of this Agreement, “previously-acquired shares” means shares purchased
on the open market, or shares purchased from the Company (including by exercise
of this or any other option) which have been held for at least six (6) months.
     The Plan provides that no Option may be exercised unless the Plan is in
full compliance with all laws and regulations applicable thereto. At the present
time this condition is met and GBC will endeavor to keep the Plan in compliance.
     No amendment, modification, or waiver of this Option in whole or in part
shall be binding unless consented to in writing by either the Chairman or the
President of GBC, and no amendment may cause any participant to be unfavorably
affected with respect to any Option already granted hereunder.
     Under current provisions of the Internal Revenue Code, when an Option is
exercised by you, you will receive ordinary taxable income equal to the amount,
if any, by which the fair market value on the date of exercise exceeds the
Option price. In the event federal, state, or local taxes are required by law to
be withheld with respect to any exercise of an Option under this Agreement, GBC
shall have the authority, without your consent, to deduct or withhold, or
require you to remit to GBC, an amount sufficient to satisfy such taxes, which
amount may, if you elect, include previously-acquired shares or shares otherwise
issuable upon exercise of this Option, which, in either case, have a fair market
value equal to not more than the minimum required withholding taxes. Any gain or
loss upon a sale of the shares issued to you upon exercise of the Option will be
treated as long-term or short-term capital gain or loss depending upon then
existing tax laws. The basis of the shares for determining gain or loss at the
time of sale will be their fair market value on the date of exercise. Tax laws
may change and tax treatment must be determined in accordance with current tax
laws. Company counsel should be consulted on your ability to sell your shares.
     This Agreement and the Plan are not intended to qualify for treatment under
the provisions of the Employee Retirement Income Security Act of 1974, as
amended, (“ERISA”). This Agreement shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. To the extent not preempted by
federal law, this Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois.
     Please sign the copy of this Option agreement and return it to the
Company’s Vice President, Secretary & General Counsel, thereby indicating your
understanding of and agreement with its terms and conditions. Unless signed and
returned by mail or otherwise within thirty (30) days from date of mailing or
delivery to you of this agreement, this Option may be deemed

2



--------------------------------------------------------------------------------



 



withdrawn at the option of GBC. By signing this Agreement you acknowledge
receipt of a copy of the Plan. The terms of the Plan shall have precedence over
any terms in this Agreement that are inconsistent therewith.

            GENERAL BINDING CORPORATION
      By:           Chairman             

     
TO:
  Vice President, Secretary & General Counsel
 
  General Binding Corporation

I hereby agree to the terms and conditions of this Stock Option Agreement. I
also hereby acknowledge receipt of a copy of the General Binding Corporation
Non-Employee Directors 2001 Stock Option Plan, and, having read it, I hereby
signify my understanding of, and my agreement with its terms and conditions.

                   
 
  Director    
 
                 
 
  Date    

3



--------------------------------------------------------------------------------



 



STOCK OPTION AGREEMENT
(DISCRETIONARY OPTION)
TO:

         
OPTION DATE:
                 
 
       
VESTING DATE:
                 
 
       
EXPIRATION DATE:
                 

     In order to provide additional incentive through stock ownership for
members of the Board of Directors of General Binding Corporation (“GBC” or the
“Company”) you are hereby granted an Option by GBC, effective as of the Option
Date, to purchase ___shares of GBC Common Stock at a price per share of $
___which is one hundred percent (100%) of the Fair Market Value of GBC Common
Stock on the Option Date, subject to the terms and conditions set forth in the
“General Binding Corporation Non-Employee Directors 2001 Stock Option Plan”
(“Plan”).
     Except as hereinafter provided, with respect to the Option granted
hereunder, such option shall vest and become exercisable on the six month
anniversary of the Option Date described above provided you remain on the Board
of Directors.
     The Option is exercisable at any time after the Vesting Date described
above, in whole or in part, but only if all of the following conditions are met
at the time of exercise:

  (i)   the Option, or part thereof, is vested as described above;     (ii)  
the date of exercise is on or before the Expiration Date set forth above; and  
  (iii)   you are a member of the Board of Directors of GBC, or if you are no
longer an employee, the date of exercise is in accordance with the Plan.

     In the event of a Change in Control of GBC as defined in the Plan, all
Options subject to this Agreement shall vest 100%, whereupon all Options shall
become exercisable in full from the effective date of the Change in Control.

 



--------------------------------------------------------------------------------



 



     The manner in which you may exercise this Option is by giving written
notice to the Vice President, Secretary and General Counsel of GBC accompanied
by either 1.) a check in payment of the option price ($         per share) for
the number of shares of the Option being exercised as provided in the Plan, or
2.) tendering a sufficient number of previously-acquired shares of GBC Common
Stock with a fair market value equal (subject to adjustment for fractional
shares) to the cost of the Option being exercised, or any combination of the
foregoing. For purposes of this Agreement, “previously-acquired shares” means
shares purchased on the open market, or shares purchased from the Company
(including by exercise of this or any other option) which have been held for at
least six (6) months.
     The Plan provides that no Option may be exercised unless the Plan is in
full compliance with all laws and regulations applicable thereto. At the present
time this condition is met and GBC will endeavor to keep the Plan in compliance.
     No amendment, modification, or waiver of this Option in whole or in part
shall be binding unless consented to in writing by either the Chairman or the
President of GBC, and no amendment may cause any participant to be unfavorably
affected with respect to any Option already granted hereunder.
     Under current provisions of the Internal Revenue Code, when an Option is
exercised by you, you will receive ordinary taxable income equal to the amount,
if any, by which the fair market value on the date of exercise exceeds the
Option price. In the event federal, state, or local taxes are required by law to
be withheld with respect to any exercise of an Option under this Agreement, GBC
shall have the authority, without your consent, to deduct or withhold, or
require you to remit to GBC, an amount sufficient to satisfy such taxes, which
amount may, if you elect, include previously-acquired shares or shares otherwise
issuable upon exercise of this Option, which, in either case, have a fair market
value equal to not more than the minimum required withholding taxes. Any gain or
loss upon a sale of the shares issued to you upon exercise of the Option will be
treated as long-term or short-term capital gain or loss depending upon then
existing tax laws. The basis of the shares for determining gain or loss at the
time of sale will be their fair market value on the date of exercise. Tax laws
may change and tax treatment must be determined in accordance with current tax
laws. Company counsel should be consulted on your ability to sell your shares.
     This Agreement and the Plan are not intended to qualify for treatment under
the provisions of the Employee Retirement Income Security Act of 1974, as
amended, (“ERISA”). This Agreement shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. To the extent not preempted by
federal law, this Agreement shall be governed by, and construed in accordance
with the laws of the State of Illinois.
     Please sign the copy of this Option agreement and return it to the
Company’s Vice President, Secretary & General Counsel, thereby indicating your
understanding of and agreement with its terms and conditions. Unless signed and
returned by mail or otherwise within thirty (30) days from date of mailing or
delivery to you of this agreement, this Option may be deemed withdrawn at the
option of GBC. By signing this Agreement you acknowledge

2



--------------------------------------------------------------------------------



 



receipt of a copy of the Plan. The terms of the Plan shall have precedence over
any terms in this Agreement that are inconsistent therewith.

            GENERAL BINDING CORPORATION
      By:           Chairman             

     
TO:
  Vice President, Secretary & General Counsel
 
  General Binding Corporation

I hereby agree to the terms and conditions of this Stock Option Agreement. I
also hereby acknowledge receipt of a copy of the General Binding Corporation
Non-Employee Directors 2001 Stock Option Plan, and, having read it, I hereby
signify my understanding or, and my agreement with its terms and conditions.

                   
 
  Director    
 
                 
 
  Date    

3